                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


COLIN J. BENSMAN,                            )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )   CIVIL NO.      17-1090-SCW
                                             )
PHACIL, INC.,                                )
                                             )
                     Defendant.              )


                                         ORDER

WILLIAMS, Magistrate Judge:

       The Court having been advised by counsel for the parties that the above action has

been settled but that additional time is needed to consummate the settlement, the Clerk of

Court is DIRECTED to enter judgment dismissing this action with prejudice and without

costs 60 days from the date of this Order.       Should the parties fail to consummate

settlement within 60 days, they may petition the Court to delay entry of judgment.

       In light of the parties’ settlement, the Court DENIES as moot all pending motions

and VACATES all court dates.

       IT IS SO ORDERED.

       DATED: November 29, 2018

                                                 /s/Stephen C. Williams
                                                 Stephen C. Williams
                                                 U.S. Magistrate Judge
